    Case 19-33725       Doc 33      Filed 02/27/20 Entered 02/27/20 16:19:10        Desc Main
                                      Document     Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                           Case No. 19-33725
                                                 
          Charis D Tripplet,                     Chapter 13
                                                 
                         Debtor.                 Honorable Jack B. Schmetterer

            NOTICE OF WITHDRAWAL OF OBJECTION TO CONFIRMATION

       NOW COMES JPMorgan Chase Bank, National Association, by its attorneys, Heavner,
Beyers & Mihlar, LLC and respectfully moves this Court to allow it to withdraw its Objection to
Confirmation electronically filed on December 23, 2019, the Debtor having filed a modified plan
curing Creditor's objection.

          Dated: February 27, 2020
                                                   JPMorgan Chase Bank, National
                                                      Association,
                                                        
                                                   By:          /s/ Amanda J. Wiese
                                                                 Amanda J. Wiese
                                                               One of its attorneys
FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
CHERYL CONSIDINE (#6242779)
SEAN D. JORDAN (#6307449)
PINJU CHIU (#6329542)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754
    Case 19-33725    Doc 33       Filed 02/27/20 Entered 02/27/20 16:19:10         Desc Main
                                    Document     Page 2 of 2



                                CERTIFICATE OF SERVICE

       I, the undersigned attorney, certify that I served a copy of the Notice of Withdrawal of
Objection to Confirmation filed on February 27, 2020, upon the parties listed below, as to the
Trustee and Debtor's attorney via electronic notice on February 27, 2020, and as to the Debtor by
mailing same in a properly addressed envelope, postage prepaid by depositing said envelope in a
U. S. Post Office Mail Box, Decatur, Illinois 62523 before the hour of 5:00 p.m. on the 27th of
February, 2020.

Service by Mail:

Charis D Tripplet
9237 S Throop
Chicago, Illinois 60620

Service by Electronic Notice through ECF:

David H. Cutler
Cutler & Associates, Ltd.
4131 Main Street
Skokie, IL 60076

Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

Patrick S. Layng
United States Trustee (Region 11)
219 S. Dearborn Street Room 873
Chicago, IL 60604
                                                  
                                                             /s/ Amanda J. Wiese
                                                               Amanda J. Wiese
FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
CHERYL CONSIDINE (#6242779)
SEAN D. JORDAN (#6307449)
PINJU CHIU (#6329542)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754
